Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 2, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claims 11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11
	line 2, the word “type” is indefinite.

Claim 15
	line 2, “the mould” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent 

mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 16
	line 3, the “glass” is repetitive. See claim 16, line 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiaccabrino et al. (US Patent Application Publication No. 2011/0020754 A1) in view of Meyer et al. (“Simulation of a LIG(A) Production Line,” Proceedings of the 4th Manufacturing Simulation, Palermo (Italy) [2006], pp. 442-445), Grossenbacher et al. (US Patent Application Publication No. 2011/0259753 A1) and Kim et al. (US Patent Application Publication No. 2018/0204976 A1).
	Regarding claim 10, Fiaccabrino teaches a method of producing at least one metal decoration on a substrate made of insulating material (= a silicon, glass or ceramic wafer on which a conductive priming layer is evaporation deposited, i.e. a layer able to trigger an 

electroforming reaction. The conductive, priming layer is typically formed of a chromium sub-layer 2 and a gold layer 3 (FIG. 1)) [page 2, [0037]], the method comprising: 
a) providing the substrate and depositing thereon a photosensitive resin layer (= applying a photosensitive resin layer to the conductive surface of the substrate) [page 1, [0021]]; 
b) irradiating the resin layer through a mask defining the contour of the desired decorations as well as of the photopolymerised areas and of the non-photopolymerised areas (= irradiating the resin layer through a mask defining the contour of the desired microstructure) [page 1, [0022]]; 
c) dissolving the non-irradiated areas of the photosensitive resin layer in order to show in places the substrate at the location of the decorations (= dissolving the non-irradiated zones of the photosensitive resin layer to reveal, in places, the conductive surface of the substrate) [page 1, [0023]]; 
d) depositing a second electrically conductive layer via a vapour deposition (= a conductive priming layer is evaporation deposited) [page 2, [0037]] on the substrate and the photopolymerised areas (= the resin layer 4 forming the mould has either been activated to make it conductive, or been coated with a conductive priming layer) [page 2, [0045]]; 
e) galvanically depositing a layer of a metal or of a metal alloy from said second electrically conductive layer in order to form at least one block substantially reaching the upper surface of the photosensitive resin (= galvanically and uniformly depositing a layer of a second metal from said first metal layer to form a block that approximately reaches the level of the top 

surface of the photosensitive resin layer) [page 2, [0025]]; 
f) performing a step of surfacing and polishing in order to remove the surplus of the galvanically deposited layer (= this step can occur by abrasion and polishing in order to provide immediately microstructures that have a flat top surface) [page 3, [0049]]; and
g) eliminating the remaining resin layer by plasma etching (= the resin could be removed by a plasma etch) [page 3, [0050]].
The method of Fiaccabrino differs from the instant invention because Fiaccabrino does not disclose the following:
	a.	Wherein the substrate has a curved surface.
	Fiaccabrino teaches that:
The method of the invention is of particularly advantageous application for fabricating micromechanical parts for timepiece movements. In particular, the parts could be chosen from among the group comprising toothed wheels, escape wheels, levers, pivoting parts, jumper springs, balance-springs, cams and passive parts (page 2, [0034]).

	Meyer teaches micromechanical parts for timepiece movements (page 442, Fig. 1:

				
    PNG
    media_image1.png
    142
    208
    media_image1.png
    Greyscale
 .

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate described by Fiaccabrino with wherein the substrate has a curved surface because:

(i)  The shape of the substrate would have been dependent upon the shape of the micromechanical parts for timepiece movements.
(ii)  It would have been an obvious design modification dependent upon the overall shape, size and orientation of the product (MPEP § 2144.04(IV)(b)).
	b.	Depositing a first adhesion layer.
	Fiaccabrino teaches that:
Substrate 1 used in step a) of the method according to the invention is, for example, formed by a silicon, glass or ceramic wafer on which a conductive priming layer is evaporation deposited, i.e. a layer able to trigger an electroforming reaction. The conductive, priming layer is typically formed of a chromium sub-layer 2 and a gold layer 3 (FIG. 1) [page 2, [0037]].

	Grossenbacher teaches that:
In a second embodiment, seen in double lines in FIG. 9, the third step 25 of method 21 consists in coating face F using a dry method, such as for example a vapour phase deposition. It is therefore possible to deposit, for example, a Cr, Cr2N, TiN, TiW, Ni, NiP, Cu, Ti or Zr layer that perfectly adheres to ceramic body 11 and which forms a very good adhesion layer for the subsequent step 26 (page 2, [0043]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Fiaccabrino by depositing a first adhesion layer because vapor depositing a Cr, Cr2N, TiN, TiW, Ni, NiP, Cu, Ti or Zr layer perfectly adheres to a ceramic body and which forms a very good adhesion layer for a subsequent step of vapor phase depositing an electrically conductive layer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	(h) Eliminating the first and second layers by a wet etching.
Fiaccabrino teaches that:
The next step h), illustrated in FIG. 8, consists in separating the resin layer and the electrodeposited block from the substrate by delamination. Once the delamination operation has been performed, the photosensitive resin layer is removed from the delaminated structure to release the microstructure M thereby formed.  In order to do this, the photopolymerised resin is dissolved, in step i), by N-methyl-2-pyrrolidone (NMP), or the resin could be removed by a plasma etch (page 3, [0050]).

	Kim teaches that then graphene with polymer layer on top is detached from metal catalyst by either etching away the metal catalyst in wet etching solution or electrochemical delamination in an electrolyte (Nat. Commun. 3 (2012) 699) [page 4, [0066]].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Fiaccabrino by eliminating the first and second layers by a wet etching because a wet etching solution etches metal. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	In addition, it has been shown that the transpositioning of varying steps, or varying the details of a process, as by adding a step or splitting one step into two does not avoid obviousness where the processes are substantially identical or equivalent in terms of function, manner and result. General Foods Corp. v. Perk Foods Co. (DC NIll 1968) (157 USPQ 14); Malignani v. Germania Electric Lamp Co., 169 F. 299, 301 (D.N.J. 1909); Matrix Contrast Corp. v. George Kellar, 34 F.2d 510, 512, 2 USPQ 400, 402-403 (E.D.N.Y 1929); Hammerschlag Mfg. Co. v. Bancroft, 32 F. 585, 589 (N.D.Ill.1887); Procter & Gamble Mfg. Co. v. Refining, 135 F.2d 900, 909, 57 USPQ 505, 513-514 (4th Cir. 1943); Matherson-Selig Co. v. Carl Gorr Color Gard, Inc., 154 USPQ 265, 276 (N.D.Ill.1967).  
	Regarding claim 11, Grossenbacher teaches wherein said first adhesion layer is of the Ti, Ta, Cr or Th type (= it is therefore possible to deposit, for example, a Cr, Cr2N, TiN, TiW, Ni, NiP, Cu, Ti or Zr layer) [page 2, [0043]].
	Regarding claim 12, Fiaccabrino teaches wherein said second electrically conductive layer is chosen from: Au, Pt, Ag, Cr, Pd, TiN, CrN, ZrN or Ni (= the resin layer 4 forming the mould has either been activated to make it conductive, or been coated with a conductive priming layer (page 2, [0045]]; the conductive, priming layer is typically formed of a chromium sub-layer 2 and a gold layer 3) [page 2, [0037]].
	Regarding claim 13, Grossenbacher teaches wherein the first adhesion layer has a thickness between 30 nm and 80 nm (= depositing a second electrically conductive layer 15 with a thickness of approximately 50 nm over the entire face F) [page 2, [0044]].
Regarding claim 14, the method of Fiaccabrino differs from the instant invention 

because Fiaccabrino does not disclose wherein the second conductive layer has a thickness between 30 nm and 80 nm.
	Fiaccabrino teaches that:
Substrate 1 used in step a) of the method according to the invention is, for example, formed by a silicon, glass or ceramic wafer on which a conductive priming layer is evaporation deposited, i.e. a layer able to trigger an electroforming reaction. The conductive, priming layer is typically formed of a chromium sub-layer 2 and a gold layer 3 (FIG. 1) [page 2, [0037]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second conductive layer described by Fiaccabrino with wherein the second conductive layer has a thickness between 30 nm and 80 nm because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the thickness of the second conductive layer by routine experimentation that would have achieved a layer able to trigger an electroforming reaction (MPEP § 2141.03).
	Regarding claim 16, Fiaccabrino teaches wherein the substrate made of insulating material, is a substrate made of ceramic, sapphire, mother-of-pearl, glass, quartz, diamond, mineral material, polymers, composites, glass or enamel (= substrate 1 used in step a) of the method is, for example, formed by a silicon, glass or ceramic wafer) [page 2, [0037]].

II.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiaccabrino et al. (US Patent Application Publication No. 2011/0020754 A1) in view of Meyer et al. (“Simulation of a LIG(A) Production Line,” Proceedings of the 4th Manufacturing Simulation, 

Palermo (Italy) [2006], pp. 442-445), Grossenbacher et al. (US Patent Application Publication No. 2011/0259753 A1) and Kim et al. (US Patent Application Publication No. 2018/0204976 A1) as applied to claims 10-14 and 16 above, and further in view of Bee et al. (US Patent Application Publication No. 2019/0098946 A1) and Grippo (US Patent Application Publication No. 2006/0011471 A1).
	Fiaccabrino, Meyer, Grossenbacher and Kim are as applied above and incorporated herein.
	Regarding claim 15, Fiaccabrino teaches wherein: during step e), a first metal or a metal alloy is deposited at the height of the mould (= galvanically and uniformly depositing a layer of a second metal from said first metal layer to form a block that approximately reaches the level of the top surface of the photosensitive resin layer) [page 2, [0025]].
The method of Fiaccabrino differs from the instant invention because Fiaccabrino does not disclose before step f), the method further comprises a step h’) of depositing a second metal or metal alloy covering the first metal or metal alloy deposited.
	Bee teaches an optical layer comprising a transition metal on one or more of the profile features 222, can be projections from a surface of the textured structure 220 (as shown in FIG. 2A), to provide an index of refraction that when optionally combined with the other layers of the optical element achieves the desired result (page 8, [0063]).
	Grippo teaches an additional layer 5 is therefore deposited with the desired thickness by electroforming (page 2, [0049]).
	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the method described by Fiaccabrino with before step f), the method further comprises a step h’) of depositing a second metal or metal 
alloy covering the first metal or metal alloy deposited because an optical layer functions to modify the light that impinges thereupon so that structural color is imparted to the article (Bee: page 6, [0054]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Bourlier et al. (US Patent Application No. 2017/0298525 A1) is cited to teach a Ni adhesion layer (Fig. 1A).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 26, 2021